COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  LUIS PEDREGON,                                §               No. 08-18-00119-CR

                            Appellant,          §                 Appeal from the

  v.                                            §                205th District Court

  THE STATE OF TEXAS,                           §             of El Paso County, Texas

                             State.             §               (TC# 20170D01684)

                                                §

                                          ORDER

       The Court GRANTS the State’s third motion for extension of time within which to file the

brief until May 3, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE

STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jaime E. Esparza, the State’s attorney, prepare the

State’s brief and forward the same to this Court on or before May 3, 2019.


              IT IS SO ORDERED this 20th day of March, 2019.


                                            PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.